Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 1 of 7
Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 2 of 7
Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 3 of 7
Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 4 of 7
Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 5 of 7
Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 6 of 7
Case 18-05030   Doc 1   Filed 11/26/18   Entered 11/26/18 15:50:08   Desc Main
                           Document      Page 7 of 7
